Citation Nr: 1424735	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 1990 and from April 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The RO reopened the low back disability claim and adjudicated the claim on the merits.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson, 265 F.3d 1366.

In his June 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran subsequently withdrew his request for a hearing in a February 2014 statement.  As no further communication has been received from the Veteran regarding a hearing, the Board considers the request to remain withdrawn.  As scheduling a hearing was the sole basis for the Board's December 2013 remand, the Board determines that the agency of original jurisdiction complied with the Board's remand orders and the appeal may now be decided on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. An April 1991 letter decision denied the claim for service connection for a low back disability, new and material evidence was not received within one year of the decision, and the decision was not appealed.

2. Evidence received since the April 1991 letter decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3. The Veteran is presumed to have been sound upon entrance into service, and there is not clear and unmistakable evidence that a low back disability preexisted service.  

4. Resolving all reasonable doubt in the Veteran's favor, low back arthritis was present in service and has been continuously symptomatic since service.


CONCLUSIONS OF LAW

1.  The April 1991 letter decision is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for a low back disability is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309, 4.59 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's claim for service connection for a low back disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

I. New and Material Evidence

The Veteran contends that he suffers from a low back disability as a result of military service.  The original claim for service connection for a low back disability was denied in April 1991 on the basis that the Veteran did not report for a scheduled VA examination.  The Veteran did not appeal the April 1991 decision, nor was new and material evidence received within one year of that denial, and it became final. 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the April 1991 decision, additional VA treatment records and lay statements have been received, as well as the report of an October 2009 VA examination and an opinion from Dr. Nilsson dated in July 2009.  The Board finds that this evidence consists of new and material evidence as it reflects a diagnosed disability as well as provides positive nexus evidence between the low back disability and the Veteran's military service.  Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been received, and the claim is granted.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A history of a pre-service fall and injury to the back was documented at the Veteran's February 1982 enlistment examination.  However, no disability of the back was noted at the clinical examination   Therefore, the Veteran is presumed to have been sound at enlistment.  38 U.S.C.A. § 1111.  

Clear and unmistakable evidence that the disability preexisted service and was not aggravated by service may rebut that presumption; however, April 1977 treatment notes are of record, but show that X-rays were normal and no disability was diagnosed at that time. The pre-service injury was also noted at the time of a January 1983 X-ray, but no evidence of fracture or vertebral collapse was found.  Therefore, the Board finds that there is not clear and unmistakable evidence that the Veteran had a preexisting disability of the low back as a result of the pre-service injury, and the question of aggravation is rendered moot.  Thus, service connection may only be granted only a direct or presumptive basis.

The Veteran contends that he has a current disability of the low back that is related to injuries in service.  He is competent to attest to facts and events of which he has first-hand knowledge, such as injuries.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, his service treatment records reflect treatment for mechanical low back pain and back strain on a number of occasions.  

Further, an October 2009 VA X-ray reveals that the Veteran has facet arthritis.  Thus, the Veteran has a current disability with respect to that claim.  

Finally, the Board finds that the evidence in favor of a relationship between the Veteran's arthritis and his in-service complaints is at least in equipoise.  In the June 2009 submission, Dr. Nilsson indicated that the Veteran's current complaints of back pain were as likely as not a continuation of the Veteran's in-service complaints.  The October 2009 VA examiner found that the Veteran's current complaints are as likely a continuation of the Veteran's in-service complaints as they are a continuation of complaints surrounding his pre-service injury.  With respect to the Veteran's diagnosed disability of arthritis, while the Veteran did not have a diagnosis of arthritis in service, he did exhibit back pain, and painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint, which is 10 percent.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  In light of these facts, the Board determines that the Veteran's arthritis of the low back was at least as likely as not manifest to a compensable degree within one year of discharge and been continuously symptomatic since service.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability, is reopened.
Entitlement to service connection for low back arthritis is granted.


REMAND

With regard to the Veteran's bilateral knee claim, the Board notes that he has not been afforded a VA examination to assess the existence and etiology of his disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has asserted that he has a knee disability that is a result of service, and service treatment records show treatment for knee complaints.  Therefore, the Board remands the claim so that a VA examination may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the existence and etiology of his claimed bilateral knee disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted, including imaging studies.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Does the Veteran have a diagnosis of a right knee disability, including arthritis, currently, or at any point during the claims period?

Does the Veteran have a diagnosis of a left knee disability, including arthritis, currently, or at any point during the claims period?

With respect to any diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right and left knee disability is causally or etiologically a result of the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


